Citation Nr: 1337551	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  07-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a sciatic nerve disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1978 to October 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing was held before the undersigned in February 2010.  A transcript of the hearing is associated with the claims file.  In September 2010, the case was remanded for additional development. 

The issue of entitlement to a separate compensable rating for a sciatic nerve disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See December 2012 and September 2013 (on Virtual VA) Appellant's Post-Remand Brief.  


FINDING OF FACT

A February 22, 2000 rating decision granted the Veteran service connection for sciatica; there is no longer any controversy in the matter for appellate consideration.


CONCLUSION OF LAW

The appeal seeking service connection for a sciatic nerve disorder must be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  Given the disposition herein, the Board finds that any notice defect or assistance omission in this matter is harmless. 

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

In his original claim for VA benefits in November 1999 the Veteran indicated he was seeking service connection for a low back disability and sciatica.  A rating decision dated February 22, 2000 granted him service connection for lumbar strain with herniated nucleus pulposus at L4-5 with a history of sciatica, effective from November 1999.  

In October 2005 the Veteran filed a claim of service connection for sciatic nerve disability as a manifestation of intervertebral disc syndrome.  The November 2006 rating decision on appeal denied service connection for such disability.  

An October 2011 supplemental statement of the case issued by the RO (via the Appeals Management Center (AMC)) found that the February 22, 2000 rating decision had granted service connection for the sciatic nerve and, in essence, vacated the November 2006 rating decision denying service connection for a sciatic nerve disorder as moot.  The RO noted that, as service connection for the sciatic nerve has been in effect for over 10 years, and is " protected".  

As there is no longer any case or controversy for the Board to consider in the matter, the Board does not have jurisdiction to consider an appeal as to the Veteran's entitlement to service connection for a sciatic nerve disorder.  Accordingly, the appeal in the matter must be dismissed.



ORDER

The appeal seeking service connection for a sciatic nerve disorder is dismissed as moot.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


